DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Amendments filed on 12/20/2021
This action is made Final.
Claims 1-15 are pending claims.
Applicants amended claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings et al., US# 6,122,960 (hereinafter Hutchings) in view of Cobelli et al., US PG PUB# 2014/0118138 A1 (hereinafter Cobelli).
As for independent claim 1:
Hutchings shows a first device comprising: 
an acceleration sensor unit measuring 3-axis direction acceleration values including up and down, right and left, and front and rear; a processing unit generating a first exercise state value based on the 3-axis direction acceleration values (see sensor unit in 4:1-41 and 8:20-44, 4:50-65); 
wherein the first device is positioned on a user’s body other than on or proximate the user’s foot (4:1-19, Hutching shows the device maybe attached to any part of the body. See Figure 6 where Hutching shows the user wrist),
wherein the 3-axis direction acceleration values include a vertical acceleration az, front-rear direction acceleration ay, and horizontal acceleration ax, and wherein the processing unit generates the first exercise state value based on a ground reaction force and a center of pressure, and the ground reaction force and center of pressure is calculated based on the ratio of the horizontal acceleration ax to the sum of the vertical acceleration az, and a gravitational acceleration g (see vertical acceleration az, front-rear direction acceleration ay, and horizontal acceleration ax in 9:15-10:62. See calculation and ratio as shown by Hutchings, Figures 4 and 6-8).
While Hutchings shows a first device with measuring sensor and a display unit, Hutchings does not specifically show However in the same field of endeavor Cobelli teaches a user interface unit controlling a sleep mode or an alive mode of the processing unit in 0085. Both Hutchings and Cobelli teach a sensor and a display interface. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the device of Hutchings to incorporate the teaching of Cobelli, thus allow the device to reduce power consumption (Cobelli, 0085).
As for dependent claim 2:
Hutchings-Cobelli suggests the first device of claim 1, further comprising: a first communication unit transmitting the first exercise state value to a second device (Hutchings, 24:37-64, see communication and transmitting data).
As for dependent claim 3:
Hutchings-Cobelli suggests the first device of claim 2, wherein the first communication unit is configured by at least one of Bluetooth, WiFi, and NFC (Cobelli, 0053)As for dependent claim 4:
Hutchings-Cobelli suggests the first device of claim 1, further comprising: a second communication unit transmitting the first exercise state value to a server (Cobelli, 0037 see transmitting to a server).As for dependent claim 5:
Hutchings-Cobelli suggests the first device of claim 1, further comprising: a location sensor unit measuring a user location value (Hutchings, 5:20-35, 24: 22-30, Cobelli, see location information in 0047). As for dependent claim 6:Hutchings-Cobelli suggests the first device of claim 5, wherein the processing unit generates a second exercise state value based on at least one value of the first exercise state value, the user location value, and a user profile (Hutchings, 5:35-45)As for dependent claim 7:Hutchings-Cobelli suggests the first device of claim 6, further comprising: a third communication unit transmitting to the server at least one of the first exercise state value and the second exercise state value (Cobelli, 0065).As for dependent claim 8:Hutchings-Cobelli suggests the first device of claim 6, wherein the second exercise state value is at least one of a distance, a speed, calorie consumption, an altitude, and a stride length (Hutchings, 4:6-19 and 6:10-24)As for dependent claim 9:Hutchings-Cobelli suggests the first device of claim 6, wherein the processing unit generates posture correction information by comparing at least one of the first exercise state value and the second exercise state value with each predetermined reference value (Hutchings, 9:6-14 and 6:10-24).As for dependent claim 10:Hutchings-Cobelli suggests the first device of claim 9, further comprising: an output unit outputting the posture correction information by at least one of sound, illustration, video, and vibration (Hutchings, 20:38-60, Cobelli, 0096-0097).As for dependent claim 11:Hutchings-Cobelli suggests the first device of claim 2, wherein when the processing unit is changed to the alive mode by the user interface unit, the processing unit sets a connection with the second device through the first communication unit, and the acceleration sensor unit generates each of the 3-axis direction acceleration values based on a command from the second device or the user interface unit (Hutchings, 24:37-64, 4:1-41 and 8:20-44, 4:50-65).
As for dependent claim 12:Hutchings-Cobelli suggests the first device of claim 1, wherein the acceleration sensor unit stores the 3-axis direction acceleration values in a first in first out (FIFO) queue, and when a storage space of the FIFO queue is less than a predetermined threshold value, the processing unit is in the sleep mode and when the storage space of the FIFO queue is equal to or more than the predetermined threshold value, the processing unit is in the alive mode (Hutchings, 24:37-64, Cobelli, 0085).As for dependent claim 13:Hutchings-Cobelli suggests the first device of claim 1, wherein the first exercise state value is at least one of an exercise time, an exercise step number, a cadence, a step width, a step angle, a head angle, a ground support time, an air floating time, a ratio of ground supporting time to air floating time, maximum vertical force, an average vertical loading rate, an instantaneous vertical loading rate, lateral symmetry, and lateral stability (Hutchings, 4:2-42).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchings et al., US# 6,122,960 (hereinafter Hutchings) in view of Cobelli et al., US PG PUB# 2014/0118138 A1 (hereinafter Cobelli), and in further view of Bentley et al., US PG PUB# 2015/0324636 A1 (hereinafter Bentley).
As for dependent claim 14:
While Hutchings and Cobelli teach a measuring device and a display, Hutchings and Cobelli do not teach the first device of claim 1, wherein the first device is formed in one of a band worn on the head and the waist, a form attached to the head and the waist in a clip type manner, a form provided on a hat, a form put in a belt, a glasses form, a helmet form, a form attached to an ear, a form attached to clothes, and a form worn as the clothes. However in the same field of endeavor, Bentley teachers the first device of claim 1, wherein the first device is formed in one of a band worn on the head and the waist, a form attached to the head and the waist in a clip type manner, a form provided on a hat, a form put in a belt, a glasses form, a helmet form, a form attached to an ear, a form attached to clothes, and a form worn as the clothes in 0045. Hutchings, Cobelli, and Bentley teach measuring motion of the user. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the device of Hutchings and Cobelli to incorporate the teaching of Bentley, thus allow the user to view display information in a virtual reality and augmented reality environment wearing virtual reality glasses (Bentley, 0045).
As for dependent claim 15:Hutchings-Cobelli-Bentley suggests the first device of claim 14, wherein the glasses form is configured to be one of augmented reality glass, an eyeglass frame, and sunglasses, the form attached to the ear is configured by one of a hands-free earpiece, a headphone, and an earphone, and the form worn as the clothes is configured by one of a vest and a harness (Bentley, 0045).

Response to Arguments

Applicant's arguments filed December 20th, 2021 have been fully considered but they are not persuasive. The Office refers applicants to MPEP, where the Office Action states the entire reference is cited and specific cited sections of the reference are not limiting in any way.  Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for independent claim 1:
	Applicants assert Hutchings and Cobelli do not disclose teach or suggest that an exercise state value is determined by ground reaction force and center or pressure, as claimed here (Applicant’s Remarks, Pgs. 7-8).
The Office respectfully disagrees.
	It is noted that the amended limitations argued by the Applicants above were not recited in the previous Office action. As shown above in this Office Action, Hutchings combined with Cobelli teaches wherein the 3-axis direction acceleration values include a vertical acceleration az, front-rear direction acceleration ay, and horizontal acceleration ax, and wherein the processing unit generates the first exercise state value based on a ground reaction force and a center of pressure, and the ground reaction force and center of pressure is calculated based on the ratio of the horizontal acceleration ax to the sum of the vertical acceleration az, and a gravitational acceleration  in Hutchings Figures 4, 6-8 and 9:15-10:62. In the cited section Hutchings show vertical acceleration az, front-rear direction acceleration ay, and horizontal acceleration ax along with calculation and ratio. As shown above, the features argued by the applicants are clearly taught by Hutchings and Cobelli.
	Applicants assert Moreover, there is no motivation to combine Cobelli with Hutchings. While Hutchings is directed to a device that measures the distance traveled, speed and height jumped of a person while running and walking, Cobelli is directed to a glucose monitoring device for patients with diabetes. As such, a person of ordinary skill in the art would not be motivated to combine the cited references (Applicant’s Remarks, Pg. 8).
The Office respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hutchings and Cobelli both teach a wrist device with display interface (Hutchings 7:24-34, Cobelli 0042). Cobelli teaches a user interface unit controlling a sleep mode or an alive mode of the processing unit in 0085. Both Hutchings and Cobelli teach a sensor and a display interface as stated above and also in the previous Office Action. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the device of Hutchings to incorporate the teaching of Cobelli, thus allow the device to reduce power consumption (Cobelli, 0085).
As for dependent claims 14 and 15:
The applicants argue the same argument as presented above. Thus as indicated in the above discussion, the same rationale/rejection applies to dependent claims 14 and 15.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175